[exhibit1027001.jpg]
Exhibit 10.27 Australia 1096 Toorak Road Hartwell, Victoria 3124 Dear David: We
have the pleasure to confirm with you the terms and the conditions of your
employment with the Company: EMPLOYEE DATA SHEET Employer: Pacific Brands Ltd or
its successor (the “Company”) Employee: David Bortolussi of 24 Kent Road, Surrey
Hills, Victoria 3127 (the "Employee") Employment Commencement Date: 9 June 2009
Probation Period: Not Applicable If temporary, expiration date: Position:
President and Managing Director, Hanes Australasia (the Temporary Permanent ☒
"Position") ☐ [Insert date] Normal Place of Work (for information purposes):
1096 Toorak Road, Hartwell, Victoria 3124 (see also Special Terms, Clause 8 -
Mobility) Notice period: Six months’ prior written notice of termination to be
given by either party (see also Special Terms, Clause 14 – Termination with
Notice). In 2017 and 2018 only, pay during any notice period associated with
voluntary or involuntary termination, or any pay in lieu of such notice, will
include the monthly Cash Transition Payment. Holidays/Leave Entitlement: You are
entitled to all public holidays that are proclaimed in the location of your
employment and all other leave (paid and unpaid) in accordance with applicable
minimum legislative standards, including at least 4 weeks’ paid vacation. Base
Gross Annual Salary: Effective 1 January 2017, your base gross annual salary is
AUD $800,000. Variable and Discretionary Remuneration: • Annual Incentive Plan:
effective 1 January 2017, any annual incentive will be paid at the discretion of
the Company and will be governed by the terms of the Hanesbrands Inc. Annual
Incentive Plan (as amended at Hanesbrands Inc.'s discretion and restated by it
from time-to-time). Your Target Award Opportunity (as defined by the Plan) and
maximum award opportunity are currently 65% and 130% respectively of Base Gross
Annual Salary. • Omnibus Incentive Plan: any equity grants will be awarded at
the discretion of the Company and will be governed by the terms of the
Hanesbrands Inc. Omnibus Incentive Plan (as amended at Hanesbrands Inc.'s
discretion and restated by it from time-to-time) and related equity grant
notices. In December 2016, you will be granted a one-time Transition Equity
Award in the form of Restricted Stock Units (RSUs) in the amount of
AUD$1,000,000 to vest 33%, 33% and 34% on the first, second and third
anniversaries of the grant date. Special Conditions: • Cash Transition Payment -
Upon execution of this Agreement, and in consideration of entry into this
Agreement, you will receive a cash transition payment of AUD $330,000 in each of
2017 and 2018, provided you remain actively employed by the Company and have not
given notice of voluntary termination at the time payment is due to you. Payment
for each year will be distributed in equal installments on a monthly basis. In
the event of voluntary termination, the monthly instalment of the Cash
Transition Payment will only be paid during the notice period. • Superannuation
Contribution – AUD $25,000 annually (see also Special Terms, Clause 6) • Total
Direct Compensation (TDC) at Target – provided you remain actively employed by
the Company and are not under voluntary or involuntary notice of termination of
employment, the value of your TDC at Target in 2017, 2018 and 2019 shall be no
less than AUD $2,070,000. • Severance Payment – In the event of involuntary
termination with notice for reasons other than specified in Special Terms,
Clause 15 - Summary Termination, and subject to Clause 14 - Termination of
Notice, the Company will pay you AUD $600,000 (AUD$765,000 if the termination
occurs in 2017 or 2018) (payable in equal instalments over a six-month period in
the same manner and at the same time as your base salary payments would have
been paid had your employment not been terminated), provided you (a) execute a
deed containing full releases of all claims against the Company and its related
bodies corporate (the terms of which will be determined by the Company at its
discretion, but acting reasonably) and (b) abide by any post-termination
conditions or restrictions set forth in this Agreement. This severance payment
will be paid in addition to any accrued and untaken annual and long service
leave entitlements and any amount of pay in lieu of notice. If the Company
terminates your employment by reason of redundancy, this severance payment will
be paid in satisfaction of any entitlement to severance/redundancy pay under
applicable legislation and/or any Company or Hanesbrands Group policy,
arrangement, or practice. Non-Competition/Non-Solicitation: See Special Terms,
Clause 11 Normal Working Hours: 38 hours per week, on a full-time basis. Company
Car or Car Allowance: Annual car allowance = AUD $45,000 (to be included in
income amounts for purposes of calculating the Company’s superannuation
contribution to Employee) ☒ N/A ☐ .14 1 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027002.jpg]
Australia GENERAL TERMS AND CONDITIONS OF EMPLOYMENT Clause 1. Recitals In this
Contract, words in the masculine gender shall include the feminine gender.
Clause 2. Employment Relationship The relationship between the Company and the
Employee is governed by this Contract (including the Employee Data Sheet, the
General Terms and Conditions of Employment and the Special Terms and Conditions
of Employment). Copies of the Company's and the Hanesbrands Group's policies
(together "the Hanesbrands Group Policies) applicable to the Employee are, or
will be made, available to the Employee on the Company's intranet site. The
terms of the Hanesbrands Group Policies to the extent they require the Employee
to do anything constitute lawful and reasonable directions from the Company,
with which the Employee is required to comply. The terms of the Hanesbrands
Group Policies will not form part of this Contract and the Company and/or
Hanesbrands Inc. may vary the terms of any of these policies at their discretion
from time to time. There are no collective agreements or awards in force in
respect of this employment. Clause 3. Duties The Company may require the
Employee to perform any duties and work commensurate with his role, education,
professional expertise and skills and such other duties as may be reasonably
assigned to him from time to time. Unless otherwise replaced or varied by
written agreement between the Company and the Employee, the terms of this
Contract will apply to the Employee's employment with respect to all future
positions and duties performed by the Employee. The Employee commits to use all
necessary care and diligence to accomplish his duties and shall obey the
reasonable directions of the Company. Clause 4. Professional Expenses The
Company shall reimburse the Employee, against documented proof/receipts, for
reasonable professional expenses that he incurs in connection with his work in
accordance with the applicable expense policies. Clause 5. Confidentiality
Obligations The Employee agrees that he is prohibited from disclosing to third
parties and, except as is necessary to carry out his duties, other employees of
the Hanesbrands Group (regardless of whether they have individual access to the
same information in their own positions) all non-publicly available information,
knowledge and techniques relating to the activities of the Company (and the
Hanesbrands Group and/or its customers) that he may have access to as a result
of exercising his duties. Under this clause, information considered to be
confidential includes (but is not limited to) non-publicly available information
about the Company’s inventions, products, processes, methods, techniques,
formulae, compositions, projects, developments, plans, research data, financial
data, personal data, computer programs, customer and supplier lists and
contracts, including non- publicly available information relating to customers
or potential customers of the Company and information related to the Hanesbrands
Group. The same provisions also apply to computers and information that may be
stored or processed by them. The Employee also agrees not to disclose the terms
of this Contract and, in particular, its remuneration terms other than to his
spouse, domestic partner, legal counsel, or tax or financial advisor, or if
legally required. The Employee acknowledges that any breach of the
confidentiality obligation referred to herein constitutes gross misconduct. In
addition, any breach of this confidentiality clause may result in the Company
bringing proceedings against the Employee to obtain compensation for any loss
suffered and to obtain an order that disclosure of the confidential information
must cease. These provisions shall remain in effect after termination of this
Contract. .14 2 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027003.jpg]
Australia Clause 6. Obligation of Restitution The Employee agrees to preserve,
in accordance with the Hanesbrands Group’s document retention policy, any
technical, commercial, or financial document, note, file, study, software and,
more generally, any file the Employee may hold that belongs to the Hanesbrands
Group companies. On termination of employment, or at any time upon the Company’s
specific request, the Employee must immediately return all Company documents and
equipment in his possession. The Company may, as required, demand a written
confirmation that the Employee has met this obligation. Clause 7. Personal
Situation The Employee agrees to inform the Company of any change in his
personal information to the extent relevant for the employment relationship, as
reported at the time of his employment, including but not limited to any change
of address or any other matter relevant to the Employee's ability to lawfully
perform the duties of the Position. If the Employee requires immigration
permission to work in the assigned country, he warrants and undertakes that he
is entitled to work in the assigned country and that he will: (a) On request,
provide the Company with such documentary evidence on or around 1 January of
each year and as it requires from time to time, to prove that the Employee has
immigration permission to work for the Company in the role set out in this
Agreement and in order for it to check his immigration status. (b) Notify the
Company immediately of any change to his immigration status. (c) Keep the
Company notified of any changes to his home address and phone number (including
mobile phone number, if you have one). For these purposes, the Employee should
be aware that the Company needs to maintain a history of his contact details,
not just his current details. (d) Notify the Company of any change in
circumstances which may affect his right to work for the Company or to live in
the assigned country. Clause 8. Effective Date & Entire Agreement This Contract
is effective as of the date of the parties’ signatures and supersedes and
replaces any previous letters of appointment, agreements, or arrangements,
whether written, oral, or implied, relating to the Employee’s employment with
the Company or any related entity or any predecessor employer. .14 3 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027004.jpg]
Australia SPECIAL TERMS & CONDITIONS OF EMPLOYMENT – AUSTRALIA Clause 1.
Commencement & Probation Period The Company will recognise the Employee's past
service with the Company from the date stated in the Employee Data Sheet for the
purposes of calculating any service related entitlements. Where applicable,
during the probation period identified in the Summary Terms and Conditions (if
any), either Party may terminate this Contract at any time by giving one week's
prior written notice. Clause 2. Working Time The Employee will devote his full
time and attention to his duties. The Employee’s normal working hours are as
stated in the Employee Data Sheet. The requirements of the Position call for
some flexibility and the Employee may therefore be required to work reasonable
additional hours from time to time, without additional pay or time off in lieu.
The Employee acknowledges that his base salary and remuneration have been
calculated to compensate him for any reasonable additional hours that he is
required to work to fulfil the duties of the Position. Clause 3. Salary The
Employee's salary, as stated in the Employee Data Sheet, shall accrue daily and
be payable monthly in arrears by direct credit to his bank account on or before
the 24th of each calendar month. If at any time the Company makes overpayments
to the Employee or if there are any amounts outstanding from him to the Company,
the Employee will enter into any agreement or provide any necessary consent to
repay any amounts owing to the Company. Clause 4. Annual Leave The Employee is
entitled to the annual leave stated in the Employee Data Sheet. All leave taken
must be approved in advance by the relevant manager via a completed leave
application form with copy to the Human Resources representative. The Employee's
annual leave entitlement will be deemed to accrue from day to day. In the event
that the Employee is sick, injured or caring for a member of their immediate
family or household during a period of annual leave, the Employee will only be
entitled to treat that day as personal/carer's leave if the Employee provides a
certificate from a medical practitioner for each such day of personal/carer's
leave, if required by the Company's policies and practices, as amended from time
to time. Clause 5. Personal/Carer's Leave If the Employee cannot attend work due
to his own injury or illness or if he is required to care for a member of his
immediate family or household with an injury or illness, he should telephone the
Company or arrange for someone to telephone or otherwise deliver a message on
his behalf on the first day of absence and indicate when he expects to return to
work. If his return to work is delayed, the Employee should contact the Company
again. The Employee’s entitlement to personal/carer's leave is provided in the
Employee Data Sheet. Personal/Carer's leave accrues progressively throughout the
year, in accordance with the Fair Work Act 2009 (Cth). Clause 6. Superannuation
The Company will make superannuation contributions into the Employee's nominated
complying superannuation fund of the amount stated in the Employee Data Sheet or
as otherwise to the extent required by the superannuation guarantee legislation
to avoid imposition of a superannuation guarantee charge. The Employee reserves
the right to increase his superannuation contribution to the maximum level
allowed by the superannuation guarantee legislation with a commensurate offset
to base salary. .14 4 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027005.jpg]
Australia Clause 7. Company Car or Car Allowance The Company will pay the
Employee the car allowance set out in the Employee Data Sheet in the same manner
and at the same time as his Base Salary payments. Clause 8. Mobility The
Employee will normally be based at the Company’s principal office as stated in
the Employee Data Sheet, but he may be required to work on a temporary or
permanent basis at another location specified by the Company if required for
operational reasons. The Employee also will be required to travel on the
Company’s and/or Group’s client business in Australia and abroad and the
Employee agrees that this travel will form part of his normal duties. If by
mutual agreement the Employee is assigned to work abroad for a continuous period
of more than 1 month, the Company will provide him with details of any changes
to his terms and conditions of employment that will apply during such period.
Clause 9. Exclusivity Throughout the duration of the Contract, the Employee
shall be bound to an obligation of loyalty and good faith with regard to the
Company. The Employee undertakes to devote all of his working time and efforts
exclusively to the Company and cannot, therefore, exercise any other
professional activity throughout the duration of this Contract, unless specific
and prior written consent is given by a lawfully appointed representative of the
Company. Clause 10. Intellectual Property and Inventions "Intellectual Property
Rights" means copyrights, patents, utility models, trademarks, service marks,
design rights (whether registered or unregistered), database rights,
semiconductor topography rights, proprietary information rights and all other
similar proprietary rights and applications for such rights as may exist
anywhere in the world and any applications, extensions and renewals in relation
to any of these rights; and "Inventions" means all inventions, improvements,
modifications, processes, formulae, models, prototypes and sketches, drawings,
plans or specifications for them or other matters which the Employee alone or
with one or more others may make, devise or discover during the employment and
which pertain or are actually or potentially useful to the commercial or
industrial activities from time to time of the Company or any Group Company or
the processes or machinery of the Company or any Group Company for providing the
services or making the products of the Company or Group Company or which pertain
to, result from or are suggested by any work which the Employee or any employee
has done or may do during the employment. The Employee will promptly disclose
and deliver to the Company for the exclusive use and benefit of the Company or
any other Group Company full details of any Inventions upon the making, devising
or discovering of the same during the employment, irrespective of whether they
were so made, devised or discovered during normal working hours or using the
facilities of the Company or other Group Company. The Employee will,
irrespective of the termination of the employment, give all information and data
in his possession as to the exact mode of working, producing and using the same
and will also at the expense of the Company give all such explanations,
demonstrations and instructions to the Company as it may deem appropriate to
enable the full and effectual working, production or use of the same. The
Employee will, without additional payment to him, whether or not during the
continuance of the employment, at the expense of the Company, promptly execute
and do all acts, matters, documents and things necessary to enable the Company,
any other Group Company or any nominee to apply for and obtain any or all
applicable Intellectual Property Rights in any or all countries relating to any
Inventions or other materials produced by the Employee during the employment.
The Employee: • will do anything necessary to confirm vesting of title to any or
all applicable Intellectual Property Rights (except only to the extent that such
Intellectual Property Rights fail to vest in the Company or any Group Company)
in any or all countries relating to any Inventions or other materials produced
by the Employee during the employment in the Company, any .14 5 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027006.jpg]
Australia other Group Company or any nominee absolutely; • with full title
guarantee hereby assigns (insofar as title to them does not automatically vest
in the Company as a consequence of the employment) to the Company by way of
future assignment all copyrights arising in any original material (including
without limitation source code and object code for software) produced by the
Employee during the employment, whether during the normal hours of work of the
Company or otherwise or at the premises or using the facilities of the Company
or otherwise, being the exclusive right to do and to authorise others to do any
and all acts restricted by relevant legislation, as in force or amended from
time to time, t in relation to such material in the Australia together with
copyright in all other countries of the world (and/or any similar rights in
countries where such rights exist) for the whole term of such copyright
including any extensions or renewals thereof and including the right to sue for
damages and other remedies in respect of any infringements of the copyrights in
such material or conversion of infringing copies of the material prior to the
date of this Agreement to hold unto the Company absolutely; and • waives all
moral rights arising from any such original material so far as the Employee may
lawfully do so in favour of the Company and for the avoidance of doubt this
waiver shall extend to the licensees and successors in title to the copyright in
the said material. Without prejudice to the generality of the above, the
Employee hereby irrevocably and by way of security appoints the Company as his
attorney in his stead to do all such things and execute all such documents as
may be necessary for or incidental to grant to the Company the full benefit of
this Clause. The Employee will do nothing (whether by omission or commission)
during the Employment or at any times thereafter to affect or imperil the
validity of any Intellectual Property Rights obtained, applied for or to be
applied for by the Company or its nominee. In particular without limitation the
Employee shall not disclose the subject matter of any Inventions which may be
patentable before the Company has had the opportunity to apply for any patent or
patents. The Employee will at the direction and expense of the Company promptly
render all assistance within his power to obtain and maintain such Intellectual
Property Rights or any application for any extension of them. Nothing in this
Agreement obliges the Company or any other Group Company to seek patent or other
protection for any Invention or to exploit any Invention. Clause 11.
Restrictions The Employee must not in a Relevant Capacity except with the prior
written consent of the Company (save as the beneficial owner of shares or other
securities of a body corporate whose shares are quoted on a recognised stock
exchange and which total no more than 3% of any single class of shares or
securities in such body corporate) do the following within the Restricted Area:
• for a period of 6 months after the date of the termination of the Employee’s
employment with the Company (“Termination Date”) with the Company, undertake,
carry on or be employed, engaged or interested in any capacity in either any
business which as at the Termination Date is competitive with a Relevant
Business within the Restricted Area or any business, which as at the Termination
Date is reasonably considered to be planning to compete or has taken any active
steps to compete with a Relevant Business within the Restricted Area; • for a
period of 12 months after the Termination Date, entice, induce or encourage a
Customer to transfer or remove custom from the Company or any other Group
Company; • for a period of 12 months after the Termination Date, solicit or
accept business from or deal with a Customer in connection with the supply of
services in competition with the Relevant Business; • for a period of 12 months
after the Termination Date, for a business competing with any Relevant Business
solicit, interfere with or endeavour to entice away from employment or
engagement with the Company or any other Group Company (or procure or assist the
solicitation, interference with or enticement of) any Key Employee, or do any
act whereby such Employee is encouraged to terminate their employment or
engagement, with the Company or any other Group Company, whether or not such
person would by reason of terminating their service with the Company or any
other Group Company commit a breach of his contract or employment or engagement;
• for a period of 12 months after the Termination Date, for a business competing
with any Relevant Business engage or .14 6 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027007.jpg]
Australia employ or offer employment to (or procure or assist in the engagement
or employment of or in offering employment) to any Key Employee whether or not
such person would by reason of terminating their service with the Company or any
other Group Company commit a breach of his contract of employment or engagement.
For the purpose of this clause • "Customer" means any person: o who at any time
during the Relevant Period was a customer of the Company or any other Group
Company (whether or not goods or services were actually provided during such
period) or to whom at the expiry of the Relevant Period the Company or any other
Group Company was actively and directly seeking to supply goods or services, in
either case for the purposes of a Relevant Business; and o with whom the
Employee had dealings at any time during the Relevant Period or in respect of
whom the Employee came into possession of confidential information in the
performance of his duties for the Company or any other Group Company. • "Key
Employee" means any employee, director, consultant or independent contractor of
the Company or any other Group Company at the Termination Date or who was such
an employee, director, consultant or independent contractor at any time in the
Relevant Period and in each case who worked or provided services in a senior
executive, managerial, sales, marketing, technical, support or engineering
capacity or has confidential information relating to the business of the Company
or any other Group Company or contact with any Customer and with whom the
Employee had contact in the performance of his duties; • "Group Company" means
the Company and any of its Related Bodies Corporate (as defined by the
Corporations Act 2001 (Cth)) and any company designated by the Company as an
associated company from time to time or any combination or single one of these
as the context requires; • "Relevant Business" means any business, product or
services of the Company or any other Group Company in which, pursuant to the
Employee's duties, he was materially involved at any time during the Relevant
Period; • "Relevant Capacity" means either alone or jointly with another or
others, whether as principal, agent, consultant, director, partner, shareholder,
independent contractor, employee or in any other capacity, whether directly or
indirectly, through any other person, firm or company, and whether for the
Employee's own benefit or that of others; • "Relevant Period" means the period
of 12 months prior to the Termination Date and ending on the Termination Date
(or the period of the Employee's employment if shorter than 12 months); and •
"Restricted Area" means Australia. The Employee hereby agrees and acknowledges
that this Clause 11 is entered into by the Company for itself and in trust for
each Group Company with the intention that each Group Company will be entitled
to enforce its terms directly against the Employee. Further, the Employee agrees
and undertakes that he will, at the request and expense of the Company, enter
into a direct agreement or undertaking with any Group Company by which he will
accept the restrictions contained in this Clause (or such of them as are, in the
opinion of the Company, appropriate). The Employee acknowledges that the
restraints contained in this Clause 11 are reasonable and go no further than is
necessary to protect the legitimate business interests of the Company and each
Group Company. The Employee hereby agrees and undertakes to provide to all
future prospective employers with a copy of this Clause 11. Each of the
restrictions contained in Clause 11 constitutes an entirely separate and
independent restriction and is considered by the parties to be reasonable and
necessary for the protection of its legitimate business interests. If Clause 11,
or part of it, is found to be void, invalid, illegal or unenforceable by any
court of competent jurisdiction but would be valid if some words were deleted
from it, or the period of it reduced, or area covered or range of activities
reduced, such restriction shall apply with such modification as may be necessary
to make it valid and effective. .14 7 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027008.jpg]
Australia In the event of any Clause or part of a Clause contained in this
Agreement being declared invalid or unenforceable by any court of competent
jurisdiction, all other Clauses or parts of Clauses contained in this Agreement
shall remain in full force and effect and shall not be affected thereby. Clause
12. Personal Data The Employee consents to the Company holding and processing
both personal data and sensitive personal data for all purposes relating to his
employment. In particular the Employee agrees that the Company can hold and
process personal and sensitive personal data to pay and review his remuneration
and other benefits; provide and administer any such benefits; determine his
fitness to work for the Company or his entitlement to personal/carer's leave
pay, parental leave pay or other leave of absence; provide information to the
taxation authorities, the police, other regulatory bodies as required by law,
the Company's legal advisers and potential purchasers of the Company or any
business area in which he works; administer and maintain personnel records
(including sickness and other absence records); carry out performance reviews,
disciplinary or grievance procedures, and give references to future employers;
as well as transfer personal and sensitive personal data concerning him to a
country outside of Australia. Clause 13. Use of Company Email and Internet The
private use of Company telephones and computer resources, including the internet
and e-mail, is allowed within reasonable limits that do not impact the work and
the proper operation of the Company. The Employee is otherwise prohibited, in
principle and except in the case of emergency, from using Company equipment for
additional personal use. This prohibition covers the following resources and
equipment: land line and mobile phone, email, consulting web sites, access
outside the network, etc. All communications, whether by telephone, email, fax
or any other means, which are transmitted, undertaken or received using Company
property or on Company premises, or which relate to the Company's affairs, will
be treated by the Company as work- related and are subject to ongoing and
regular interception, recording and monitoring without further notice. The
Employee should not regard any such communications as private. To avoid any
difficulties about the personal or private character of the messages/documents,
the Employee should delete such personal messages after reading them, or save
them in a folder named “Private” or “Personal” that he should create. Any
messages/documents not correctly identified as personal or private or not saved
in the Employee’s “Private” or “Personal” folder will be presumed professional
and therefore may be accessed by the Company. In any event, the Company shall be
entitled to monitor: • The number of messages sent or received by the employee;
• The origin and recipient of messages; • The web sites viewed; • The amount of
time spent on these activities. The Company may restrict access to web sites
that are inappropriate for the workplace. By transmitting, undertaking or
receiving communication using Company property or on Company premises, the
Employee consents to the above terms. Clause 14. Termination with Notice Subject
to Clause 15 below, either party may terminate the employment by giving the
other party notice in writing in the amount specified in the Employee Data
Sheet. The Company may pay you in lieu for some or all of this notice period.
During any period of notice, the Employee may be required by the Company, in its
absolute discretion, not to attend at his place of work at any time and not to
perform any duties for the Company or to perform only such duties, specific
projects or tasks as are assigned to him expressly by the Company, for such
period and at such place or places (including, without limitation, his home) as
the Company deems necessary, provided that the Employee will be entitled to
receive full pay during such period. During any such .14 8 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027009.jpg]
Australia period, the Employee will remain employed by the Company and subject
to all of his express and implied duties towards the Company. In particular, the
Employee agrees that he may not carry out work of any kind for a third party. In
the event payments or other benefits to be provided to the Employee on
termination under this Contract or Hanesbrands Group Policy exceed the amount
which is permitted by the Corporations Act without the need to obtain
shareholder approval, then the Company will, in good faith, take all reasonable
steps to obtain shareholder approval for those payments and benefits to be
provided to the Employee in full. If the employment is terminated for any
reason: (a) the Employee must return all property, including intellectual
property, confidential information and trade secrets, belonging to the Company
on termination, including all written or machine readable material, software,
documents, computers, credit cards, keys and vehicles if owned or leased by the
Company; (b) the Employee must not take, delete, alter, record, copy, summarise
or disclose to any third party any confidential information, trade secrets or
intellectual property belonging to the Company, in any form; and (c) if required
by the Company, the Employee must provide confirmation in writing that he has
returned all confidential information, intellectual property and trade secrets
belonging to the Company and any copies thereof, and has not retained any copies
thereof or distributed any such originals or copies to any third party. Clause
15. Summary Termination If the Employee: o commits any material breach of this
Contract; o is guilty of any serious misconduct or willful neglect or any act of
dishonesty in the discharge of his duties hereunder; o becomes bankrupt or make
any arrangement or composition with his/her creditors; or o is convicted of any
criminal offence other than an offence which in the Company’s reasonable opinion
does not affect his/her position or cast doubt upon his/her future ability or
fitness to perform his/her duties hereunder; or o any other reason that would
justify summary dismissal at common law, the Company will be entitled to
terminate the employment summarily and without notice. Clause 16. Governing Law
This Contract is governed by the laws of Victoria and the parties consent to the
non-exclusive jurisdiction of the Courts of Victoria. [Signature page to follow]
.14 9 of 10 pages



--------------------------------------------------------------------------------



 
[exhibit1027010.jpg]
Australia Signed for and on behalf of Pacific Brands Ltd /s/ Joia M. Johnson /s/
Donald F. Cook Signature of Director Signature of Director/Secretary Joia M.
Johnson Donald F. Cook Name of Director (please print) Name of
Director/Secretary (please print) Signed by David Bortolussi in the presence of:
/s/ Jenny Cox /s/ David Bortolussi Signature of Witness Signature of David
Bortolussi Jenny Cox Name of Witness (please print) .14 10 of 10 pages



--------------------------------------------------------------------------------



 